411 U.S. 144 (1973)
OHIO MUNICIPAL JUDGES ASSN. ET AL.
v.
DAVIS ET AL.
No. 72-1010.
Supreme Court of United States.
Decided March 26, 1973.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO.
PER CURIAM.
The motion of American Civil Liberties Union of Ohio, Inc., for leave to file a brief, as amicus curiae, is granted.
On the ground that it was beyond its authority to grant the primary relief sought, the United States District Court dismissed appellants' suit which alleged that Art. IV, § 6 (B), of the Ohio Constitution denied equal protection of the laws under the Fourteenth Amendment to the United States Constitution. The judgment is affirmed, but on the ground that appellants' constitutional challenge to Art. IV, § 6 (B), was without merit.
So ordered.